Title: To John Adams from François Adriaan Van der Kemp, 25 February 1805
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld 25 Febr. 1805

How can I make a return for your favors which you continue to bestow upon me—as having nothing to offer besides an unfeigned gratitude. Had I an higher opinion of mÿ Letters, whose acceptance I chiefly owe to your indulgent kind partiality: and would saÿ with Horace—Gaudes Carminibus, carmina possumus Donare—Now I have not even this plea—but I have three of your Letters before me—
I have been extremely gratified with both Extracts from Ingraham’s Journals; what pitÿ that such a man was bereaved of the aid of Astronomers & Botanists! what an ample stock would he have contributed to enlarge the boundaries of science with regard to those unknown parts of the globe—But similar undertakings are above the reach of individuals—I wonder that the merchants of N. York and Boston have not yet associated—for this purpose—The seal–fisherÿ would in that manner be carried on with greater success—The fur–trade of the N.W. Coast would be soon annexed to it—a part of the China trade—would flow naturally—through the same channel, in our sea ports—and a firm footing on some of the Islands or Continent would enable them, to obtain in a few years more knowledge of it than has been obtained during a whole centurÿ—
The principal information I wished for are relating to our North–west coast—to the archipel in its vicinity—and all what relates to these as well as its Inhabitants—manners—customs &c as I can not yet abandon the conjecture—that the Land—laid down by Cook as our discovered N.W. Coast—was really an extensive chain of Islands. This conjecture has been Strengthened by later discoveries—and I thought to have read or have been informed, that Ingraham did throw a new light on this subject—
His observation from vol. i pag. 10 on the 12 Dec. respecting fish-spawn colouring the sea—confirms your’s and Rumphius observations—It is a pity, that he could not examine it with a microscope—Sebald de Weert,  a Dutch navigator, in his voyage thro the Strait of Magellan p. 15 in the year 1599 did experience the same—the water appeared bloodÿ at a considerable distance He examined it, and found it filled with red vermicules—which coincides with what Rumphius says of a similar fact in the Indian Ocean of the foetus cancrorum—li. 28
I feel not yet the strenght of his argument against a N.W. passage—from the appearance of the Albatrosses in the Latitude 34–39 South—but shall reconsider it.
His elegant blue coloured shells tinging the water makes me record a similar fact observed on the coast of Brasil by a Dutch East–india man—water tinged linèn with blue spots. this is related bÿ Rumphius—i. pag. 28—
His discoverÿ of the 7 Isles—after he passed the Marquesas—has for it the presumption of originality—I lament—that he did not went on shore on one of them—He might then have seen his conjecture verified—and the gentlemen of the concern would have shared in his glorÿ—I am apprehensive—I would have been less scrupulous in a similar situation, except imminent danger did forbid the trial—
Your interesting letter of Febr. 5—did fill my heart with the most agreeable sensations—I did alwaÿs respect you Sir! but I must say, I sincerely revere you—no wonder, that you enjoy life and health—calmness and comfort, while your bosom is full of gratitude toward a Adorable Being! what controul over his passions—over selv–love must a man—who was placed so long at the pinacle of grandeur have acquired—who can descend from that height—without a sigh, and express it in terms—which would be shocking to common ambition—but you did look forward to posterty for a reward—you had your view fixed on an immortal station in a more glorious sphere, and—God be praised—you can not be disappointed
The dart of Abaris was actually considered by the Ancients as Emblematical—as is manifest from Herodotus and Leander—He rode on it, as on Horseback, thro the air—over mountains and seas with a motion Swift as lightning according Iamblÿchus in the life of Pythagoras—
Matth. Casimir Sarbievius—was a Polish Jesuit—lived in the 17 Century—a cotemporary of Urban viii—He was always placed—in rank—the first of the moderns—and often  at the side of Horace—Grotius says—that after the age of Augustus—not one is comparable to him—All the Latin Poëts of that Epoch have celebrated his name. The edition of which I made to you a tender is of 1632.
I have given the Papers this winter a revision—corrected them in various places—made considerable additions—softened in some portraits features—what were too flattering, deepened some shadows—so that some characteristic touches come far forward—and shall bestow on it another revision, when it shall be returned from a couple of friends, bÿ whom I should wish to have it scrutinized—It seems—you do not disapprove the publication—I am ÿet hesitating. Do you suppose, that the incorrectness of the language, and its hard phraseologÿ, will not effectually prevent its success by the Few?
Suspecting, that a part of one of your last covers had been cut out, in the hope of finding a bill—of which there are two recent cases, I include the cover for your inspection.
With an heart–felt satisfaction I renew the assurance that I am with the highest esteem / your obliged servt.

Fr. Adr. van der Kemp
P.S. Did you adopt the name of the excellent author of Religion of nature delineated—for your seal?

